DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 11/18/2020, with respect to the rejection(s) of the claim(s) under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Cameron U.S. Patent 5,309,078.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cameron U.S. Patent 5,309,078.
Regarding claim 1, Cameron discloses a control system for an actuator that is controlled by a pulse width modulation (PWM) signal, comprising: at least two controllers (e.g. commutation and synchronous controller) that are connected to the actuator; each of the controller sending an independent sequence of PWM signal to the actuator (e.g. col. 4-5, lines 7-8 and 1-13; Fig. 1); a sensor that is coupled to the actuator to measure a parameter (e.g. current) of the actuator and to convert the 
 	Regarding claim 2, Cameron discloses the control system in claim 1, wherein the functions and operations of the controllers are identical (e.g. col. 4-5, lines 7-8 and 1-13; Fig. 1). 
 	Regarding claim 4, Cameron discloses 4. The control system in claim 1, wherein the clock signal is generated by a clock generator (e.g. col. 4-5, lines 7-8 and 1-13; Fig. 1). 
 	Regarding claim 7, Cameron discloses the control system in claim 1, wherein the actuator is a DC motor (e.g. col. 4-5, lines 7-8 and 1-13; Fig. 1).

Allowable Subject Matter
Claims 8-17 and 20 are allowed.
Claims 3 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES R KASENGE whose telephone number is (571)272-3743.  The examiner can normally be reached on Monday - Friday 7:30am to 4pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on (571) 272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






CK
February 17, 2021

/CHARLES R KASENGE/Primary Examiner, Art Unit 2116